Title: General Orders, 2 November 1778
From: Washington, George
To: 


  
    Head-Quarters Fredericksburgh [N.Y.] Monday Novr 2nd 1778.
    Parole KaminecC. Signs Kenderhook. Kings bridge.
    
  
  As the Campaign is drawing to a Close and the Commander in Chief is desirous of affording the Officers an opportunity of seeing their Friends and Families as far as it can be done consistent with the publick service; The Brigadiers and Colonels commanding Brigades are requested to grant Furloughs to the officers of their respective Commands under the following restrictions, viz., to one Field Officer of each Regiment and to one Commissioned Officer of each Company at a time: They are not to be given to a greater proportion of 
    
    
    
    Officers at once and in this only but when there will remain two Field Officers and two Commissioned Officers to each Regiment and Company respectively, except there should arise cases of very pressing and extraordinary nature of which the General Officer having the General command of the Post, Division or Detachment in which the Officer requesting such Indulgence is, is to judge and to act as he shall think proper.
As the Length of Furloughs must depend upon the Circumstances of distance and some other Considerations, the General cannot prescribe the time for which they are to be granted, but He most fully confides that they will be given only for a warrantable time, that the Officers remaining may experience like Indulgences in Succession and to which they will have an equal Claim upon every Principle of Justice and Generosity.
As the troops are about to receive new Cloathes the General hopes and expects that the Colonels & the rest of the Officers will give particular attention to their preservation as well for the sake of their own reputation and the appearance of their Corps as the great difficulties which attend the procuring them, and that they may be the better preserved, He enjoins in the most pointed manner that after their delivery, Company-Rolls be kept of the same with proper Columns for each Article; That these be examined at least once a Week by an actual View of the Articles and that every deficiency and loss unless satisfactorily accounted for, and every neglect of sufficient Care in the soldiery, be furnished with proper severity, according to former Orders—To all of which on this subject there is to be a strict regard.
The General also hopes that the Officers will pay constant attention to the Cleanliness and Dress of the men and the fitting of their Cloaths in the first instance, without those they must be sensible that they can never assume the Air of soldiers or appear to the least advantage.
After the troops have received new Cloathes the Officers commanding Regiments are to be very careful in causing the proper Officers to make the earliest delivery of the old (that is of the Coats Jackets and Breeches) fit for service to the Cloathier for which they are to obtain two Receipts—one to be kept for their own justification the other to be returned to Head-Quarters.
The old Cloathes are to be well aired and the Cloathier is to have them packed in secure Casks, keeping an account of the uniforms and the whole together as far as circumstances will permit.
That Casks may not be wanting for this purpose the old cloathes are to be returned in those which carry the new to the several Brigades.
 